                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN

KELLY JANE RHODES,

     Plaintiff,                       NO. 2:17-cv-12416
v
                                      HON. TERRENCE G. BERG
STATE OF MICHIGAN,
MICHIGAN DEPARTMENT OF                MAG. ELIZABETH A. STAFFORD
CORRECTIONS, JOHN
DOE/JANE DOE
QUARTERMASTER OF
WOMEN’S HURON VALLEY
CORRECTIONAL FACILITY,
SONAL PATEL, STEPHANIE
JACKSON, SHONTEL BARNES,
TONYA ALLEN, NORMAN
LAUGHLIN, PAUL
MCPHERSON, and RICHARD
JONES,

     Defendants.


Christopher J. Trainor (P42449)       James T. Farrell (P35400)
Amy J. Derouin (P70514)               Assistant Attorney General
Shawn C. Cabot (P42449)               Michigan Dept. of Attorney General
Christopher Trainor & Associates      Attorney for Defendants
Attorneys for Plaintiff               Complex Litigation Division
9750 Highland Road                    P.O. Box 30736
White Lake, MI 48386                  Lansing, MI 48909
(248) 886-8650                        (517) 335-3055

                                                                      /

             FEBRUARY 7, 2019 PROTECTIVE ORDER

      Based on the stipulation of the parties,

      It is ORDERED:
     1.    The Michigan Department of Corrections will provide

Plaintiff’s counsel with the last known telephone number of former

MDOC employee Janea Jones within two days following the entry of

this Protective Order, subject to the restrictions hereinafter set forth.

     2.    Janea Jones’ last known address may be reviewed only by

Plaintiff’s counsel in this litigation. The address may be used by

Plaintiff’s counsel solely for the purposes of this proceeding. Counsel

shall not show, provide to, or otherwise publish this address to Plaintiff,

any current prisoner, any former prisoner, or any other person not

employed by the Michigan Department of Corrections, absent further

Order of this Court.

     3.    The Michigan Department of Corrections itself is not bound

by the terms of this Order.

                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE
Dated: February 8, 2019

“I STIPULATE TO THE ENTRY OF THE ABOVE ORDER.”

/s/Christopher J. Trainor                /s/ James T. Farrell
Christopher J. Trainor (P42449)          James T. Farrell (P35400)
Amy J. Derouin (P70514)                  Assistant Attorney General
Shawn C. Cabot (P42449)                  Michigan Dept. of Attorney General
Christopher Trainor & Associates         Attorney for Defendants
Attorneys for Plaintiff



                                     2
